DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 09 March 2021 is acknowledged.
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The abstract of the disclosure is objected to because it contains the implied phrase “The invention provides”.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the assembly defines a plurality of void spaces and channels”. However, claims 1 and 3 already required a plurality of void spaces and a plurality of channels. Therefore, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heller (USP 3,318,335). For portions of the rejection, please refer to the annotated figure 2 of Heller below:

    PNG
    media_image1.png
    328
    611
    media_image1.png
    Greyscale

In regards to claim 1, Heller discloses an attachment assembly (see figs. 8-11) capable of absorbing torsion, the assembly comprising: 
a) an elongated substrate (17) having a first end and a second end and defining a center longitudinally extending region; 
b) a plurality of shoulders (16) wound about the region; and 
c) a void space (V) defined by each of said shoulders, said void space in fluid communication with the center longitudinally extending region.
In regards to claim 2, Heller further discloses the center longitudinally extending region defines a tunnel (central bore) which extends between the first end and the second end.
In regards to claim 3, Heller further discloses a radially extending channel (C) intermediate each of said void space and the tunnel, wherein the channel extends the full length of the elongated substrate (shown in fig. 3).
In regards to claim 4, Heller further discloses the channel is formed by opposing wall sections that continuously and seamlessly connect the void space of the shoulder to the tunnel (shown in annotated fig.).
In regards to claim 5, Heller further discloses the region is coaxial with the center axis of the elongated substrate (shown in fig. 3).
In regards to claim 6, Heller further discloses the first end is attached with a first flange (30) extending radially and the second end is attached with a second flange (31) extending radially.
In regards to claim 7, Heller further discloses the tunnel has a first cross section defining a first shape (first half of central bore) and a second cross section defining a second shape (second half of central bore) and contiguous with the first cross section (it is noted that as the claim is currently constructed, the shapes can be the same).
In regards to claim 8, Heller further discloses the channel defines a minimal cross section (smallest portion of channel) which changes directly proportional to the torsion reversibly absorbed by the assembly (fig. 2 shows this capability).
In regards to claim 9, Heller further discloses the assembly defines a plurality of void spaces (V) and channels (C) and the void spaces and channels are in fluid communication with the tunnel (shown in annotated fig.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar attachment assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        03/23/2021